                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Randy A. Watkins
                                            Plaintiff,
v.                                                       Case No.: 1:19−cv−04218
                                                         Honorable Charles R. Norgle Sr.
Wells Fargo Home Mortgage, Inc., et al.
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 21, 2020:


       MINUTE entry before the Honorable Young B. Kim: Status hearing held and
continued to April 1, 2020, at 10:30 a.m. by phone. Parties are to use the same call−in
information. Parties are ordered to adhere to the following written discovery schedule: (1)
exchange Rule 26(a)(1) disclosures by February 7, 2020; (2) exhaust settlement efforts by
February 21, 2020; (3) serve written discovery requests by February 28, 2020 (requests to
admit may be timely served at any time before the end of fact discovery); and (4) serve
answers to written discovery requests by March 27, 2020 (even if the requests were served
more than 30 days prior). The court will not consider general objections to written
discovery requests if the court must address and rule on written discovery disputes.
Mailed notice (ma,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
